 Case 2:19-cv-07909-RGK-AFM Document 32 Filed 03/01/21 Page 1 of 17 Page ID #:358



     JEFFREY A. TOPOR (SBN 195545)
1    jtopor@snllp.com
     LEANNE C. YU (SBN 290698)
2    lyu@snllp.com
3
     SIMMONDS & NARITA LLP
     44 Montgomery Street, Suite 3010
4
     San Francisco, CA 94104-4816
     Telephone: (415) 283-1000
5    Facsimile: (415) 352-2625
6    Attorneys for Defendant
7    Portfolio Recovery Associates, LLC
8

9                             UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11

12   HUGO RIVERA,                               CASE NO.: 2:19-cv-07909-RGK-AFM
13                                              STIPULATED PROTECTIVE
                 Plaintiff,
14
                                                ORDER 1

15
                  vs.

16   PORTFOLIO RECOVERY
17   ASSOCIATES; and DOES 1 through 10,
     inclusive,
18

19                Defendants.
20

21

22

23

24

25

26
           1
27           This Stipulated Protective Order is based substantially on the model
     protective order provided under Magistrate Judge Alexander F. MacKinnon’s
28
     Procedures.


     RIVERA V. PORTFOLIO RECOVERY ASSOCIATES (CASE NO.: 2:19-CV-07909-RGK-AFM)
     STIPULATED PROTECTIVE ORDER
 Case 2:19-cv-07909-RGK-AFM Document 32 Filed 03/01/21 Page 2 of 17 Page ID #:359




1    1.    A.     PURPOSES AND LIMITATIONS
2          Discovery in this action is likely to involve production of confidential,
3    proprietary or private information for which special protection from public
4    disclosure and from use for any purpose other than prosecuting this litigation may
5    be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
6    enter the following Stipulated Protective Order. The parties acknowledge that this
7    Order does not confer blanket protections on all disclosures or responses to
8    discovery and that the protection it affords from public disclosure and use extends
9    only to the limited information or items that are entitled to confidential treatment
10   under the applicable legal principles.
11

12         B.     GOOD CAUSE STATEMENT
13         This action is likely to involve trade secrets, private financial information, or
14   company specific policies and procedures and/or proprietary information for which
15   special protection from public disclosure and from use for any purpose other than
16   prosecution of this action is warranted. Such confidential and proprietary materials
17   and information consist of, among other things, confidential business or financial
18   information, information regarding confidential business practices, or commercial
19   information (including information implicating privacy rights of third parties),
20   information otherwise generally unavailable to the public, or which may be
21   privileged or otherwise protected from disclosure under state or federal statutes,
22   court rules, case decisions, or common law. Accordingly, to expedite the flow of
23   information, to facilitate the prompt resolution of disputes over confidentiality of
24   discovery materials, to adequately protect information the parties are entitled to
25   keep confidential, to ensure that the parties are permitted reasonable necessary uses
26   of such material in preparation for and in the conduct of trial, to address their
27   handling at the end of the litigation, and serve the ends of justice, a protective order
28   for such information is justified in this matter. It is the intent of the parties that


     RIVERA V. PORTFOLIO RECOVERY ASSOCIATES (CASE NO.: 2:19-CV-07909-RGK-AFM)
     STIPULATED PROTECTIVE ORDER
 Case 2:19-cv-07909-RGK-AFM Document 32 Filed 03/01/21 Page 3 of 17 Page ID #:360




1    information will not be designated as confidential for tactical reasons and that
2    nothing be so designated without a good faith belief that it has been maintained in
3    a confidential, non-public manner, and there is good cause why it should not be part
4    of the public record of this case.
5
           C.    ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
6                SEAL
7          The parties further acknowledge, as set forth in Section 12.3, below, that this
8    Stipulated Protective Order does not entitle them to file confidential information
9    under seal; Local Civil Rule 79-5 sets forth the procedures that must be followed
10   and the standards that will be applied when a party seeks permission from the court
11   to file material under seal. There is a strong presumption that the public has a right
12   of access to judicial proceedings and records in civil cases. In connection with non-
13   dispositive motions, good cause must be shown to support a filing under seal. See
14   Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006),
15   Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-
16   Welbon v. Sony Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even
17   stipulated protective orders require good cause showing), and a specific showing of
18   good cause or compelling reasons with proper evidentiary support and legal
19   justification, must be made with respect to Protected Material that a party seeks to
20   file under seal. The parties’ mere designation of Disclosure or Discovery Material
21   as CONFIDENTIAL does not—without the submission of competent evidence by
22   declaration, establishing that the material sought to be filed under seal qualifies as
23   confidential, privileged, or otherwise protectable—constitute good cause.
24         Further, if a party requests sealing related to a dispositive motion or trial, then
25   compelling reasons, not only good cause, for the sealing must be shown, and the
26   relief sought shall be narrowly tailored to serve the specific interest to be protected.
27   See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For
28   each item or type of information, document, or thing sought to be filed or introduced


     RIVERA V. PORTFOLIO RECOVERY ASSOCIATES (CASE NO.: 2:19-CV-07909-RGK-AFM)
     STIPULATED PROTECTIVE ORDER
 Case 2:19-cv-07909-RGK-AFM Document 32 Filed 03/01/21 Page 4 of 17 Page ID #:361




1    under seal in connection with a dispositive motion or trial, the party seeking
2    protection must articulate compelling reasons, supported by specific facts and legal
3    justification, for the requested sealing order. Again, competent evidence supporting
4    the application to file documents under seal must be provided by declaration.
5           Any document that is not confidential, privileged, or otherwise protectable in
6    its entirety will not be filed under seal if the confidential portions can be redacted.
7    If documents can be redacted, then a redacted version for public viewing, omitting
8    only the confidential, privileged, or otherwise protectable portions of the document,
9    shall be filed. Any application that seeks to file documents under seal in their
10   entirety should include an explanation of why redaction is not feasible.
11

12   2.     DEFINITIONS
13          2.1    Action: Hugo Rivera v. Portfolio Recovery Associates, LLC, Case No.
14   2:19-cv-07909-RGK-AFM
15          2.2    Challenging Party: a Party or Non-Party that challenges the
16   designation of information or items under this Order.
17          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
18   how it is generated, stored or maintained) or tangible things that qualify for
19   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
20   the Good Cause Statement.
21          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
22   their support staff).
23          2.5    Designating Party: a Party or Non-Party that designates information or
24   items that it produces in disclosures or in responses to discovery as
25   “CONFIDENTIAL.”
26          2.6    Disclosure or Discovery Material: all items or information, regardless
27   of the medium or manner in which it is generated, stored, or maintained (including,
28




     RIVERA V. PORTFOLIO RECOVERY ASSOCIATES (CASE NO.: 2:19-CV-07909-RGK-AFM)
     STIPULATED PROTECTIVE ORDER
 Case 2:19-cv-07909-RGK-AFM Document 32 Filed 03/01/21 Page 5 of 17 Page ID #:362




1    among other things, testimony, transcripts, and tangible things), that are produced
2    or generated in disclosures or responses to discovery in this matter.
3          2.7    Expert: a person with specialized knowledge or experience in a matter
4    pertinent to the litigation who has been retained by a Party or its counsel to serve as
5    an expert witness or as a consultant in this Action.
6          2.8    House Counsel: attorneys who are employees of a party to this Action.
7    House Counsel does not include Outside Counsel of Record or any other outside
8    counsel.
9          2.9    Non-Party: any natural person, partnership, corporation, association or
10   other legal entity not named as a Party to this action.
11         2.10 Outside Counsel of Record: attorneys who are not employees of a party
12   to this Action but are retained to represent or advise a party to this Action and have
13   appeared in this Action on behalf of that party or are affiliated with a law firm that
14   has appeared on behalf of that party, and includes support staff.
15         2.11 Party: any party to this Action, including all of its officers, directors,
16   employees, consultants, retained experts, and Outside Counsel of Record (and their
17   support staffs).
18         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
19   Discovery Material in this Action.
20         2.13 Professional Vendors: persons or entities that provide litigation
21   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
22   demonstrations, and organizing, storing, or retrieving data in any form or medium)
23   and their employees and subcontractors.
24         2.14 Protected Material: any Disclosure or Discovery Material that is
25   designated as “CONFIDENTIAL.”
26         2.15 Receiving Party: a Party that receives Disclosure or Discovery
27   Material from a Producing Party.
28   //


     RIVERA V. PORTFOLIO RECOVERY ASSOCIATES (CASE NO.: 2:19-CV-07909-RGK-AFM)
     STIPULATED PROTECTIVE ORDER
 Case 2:19-cv-07909-RGK-AFM Document 32 Filed 03/01/21 Page 6 of 17 Page ID #:363




1    3.    SCOPE
2          The protections conferred by this Stipulation and Order cover not only
3    Protected Material (as defined above), but also (1) any information copied or
4    extracted from Protected Material; (2) all copies, excerpts, summaries, or
5    compilations of Protected Material; and (3) any testimony, conversations, or
6    presentations by Parties or their Counsel that might reveal Protected Material.
7          Any use of Protected Material at trial shall be governed by the orders of the
8    trial judge. This Order does not govern the use of Protected Material at trial.
9

10   4.    DURATION
11         Once a case proceeds to trial, information that was designated as
12   CONFIDENTIAL or maintained pursuant to this protective order used or
13   introduced as an exhibit at trial becomes public and will be presumptively available
14   to all members of the public, including the press, unless compelling reasons
15   supported by specific factual findings to proceed otherwise are made to the trial
16   judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing
17   “good cause” showing for sealing documents produced in discovery from
18   “compelling reasons” standard when merits-related documents are part of court
19   record). Accordingly, the terms of this protective order do not extend beyond the
20   commencement of the trial.
21

22   5.    DESIGNATING PROTECTED MATERIAL
23         5.1    Exercise of Restraint and Care in Designating Material for Protection.
24   Each Party or Non-Party that designates information or items for protection under
25   this Order must take care to limit any such designation to specific material that
26   qualifies under the appropriate standards. The Designating Party must designate
27   for protection only those parts of material, documents, items or oral or written
28   communications that qualify so that other portions of the material, documents, items


     RIVERA V. PORTFOLIO RECOVERY ASSOCIATES (CASE NO.: 2:19-CV-07909-RGK-AFM)
     STIPULATED PROTECTIVE ORDER
 Case 2:19-cv-07909-RGK-AFM Document 32 Filed 03/01/21 Page 7 of 17 Page ID #:364




1    or communications for which protection is not warranted are not swept unjustifiably
2    within the ambit of this Order.
3          Mass, indiscriminate or routinized designations are prohibited. Designations
4    that are shown to be clearly unjustified or that have been made for an improper
5    purpose (e.g., to unnecessarily encumber the case development process or to impose
6    unnecessary expenses and burdens on other parties) may expose the Designating
7    Party to sanctions.
8          If it comes to a Designating Party’s attention that information or items that it
9    designated for protection do not qualify for protection, that Designating Party must
10   promptly notify all other Parties that it is withdrawing the inapplicable designation.
11         5.2    Manner and Timing of Designations. Except as otherwise provided in
12   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
13   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
14   under this Order must be clearly so designated before the material is disclosed or
15   produced.
16         Designation in conformity with this Order requires:
17                (a) for information in documentary form (e.g., paper or electronic
18   documents, but excluding transcripts of depositions or other pretrial or trial
19   proceedings), that the Producing Party affix at a minimum, the legend
20   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
21   contains protected material. If only a portion of the material on a page qualifies for
22   protection, the Producing Party also must clearly identify the protected portion(s)
23   (e.g., by making appropriate markings in the margins).
24         A Party or Non-Party that makes original documents available for inspection
25   need not designate them for protection until after the inspecting Party has indicated
26   which documents it would like copied and produced. During the inspection and
27   before the designation, all of the material made available for inspection shall be
28   deemed “CONFIDENTIAL.” After the inspecting Party has identified the


     RIVERA V. PORTFOLIO RECOVERY ASSOCIATES (CASE NO.: 2:19-CV-07909-RGK-AFM)
     STIPULATED PROTECTIVE ORDER
 Case 2:19-cv-07909-RGK-AFM Document 32 Filed 03/01/21 Page 8 of 17 Page ID #:365




1    documents it wants copied and produced, the Producing Party must determine
2    which documents, or portions thereof, qualify for protection under this Order. Then,
3    before producing the specified documents, the Producing Party must affix the
4    “CONFIDENTIAL legend” to each page that contains Protected Material. If only
5    a portion of the material on a page qualifies for protection, the Producing Party also
6    must clearly identify the protected portion(s) (e.g., by making appropriate markings
7    in the margins).
8                 (b) for testimony given in depositions that the Designating Party
9    identifies the Disclosure or Discovery Material on the record, before the close of
10   the deposition all protected testimony.
11                (c) for information produced in some form other than documentary and
12   for any other tangible items, that the Producing Party affix in a prominent place on
13   the exterior of the container or containers in which the information is stored the
14   legend “CONFIDENTIAL.” If only a portion or portions of the information
15   warrants protection, the Producing Party, to the extent practicable, shall identify the
16   protected portion(s).
17         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
18   failure to designate qualified information or items does not, standing alone, waive
19   the Designating Party’s right to secure protection under this Order for such material.
20   Upon timely correction of a designation, the Receiving Party must make reasonable
21   efforts to assure that the material is treated in accordance with the provisions of this
22   Order.
23

24   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
25         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
26   designation of confidentiality at any time that is consistent with the Court’s
27   Scheduling Order.
28   //


     RIVERA V. PORTFOLIO RECOVERY ASSOCIATES (CASE NO.: 2:19-CV-07909-RGK-AFM)
     STIPULATED PROTECTIVE ORDER
 Case 2:19-cv-07909-RGK-AFM Document 32 Filed 03/01/21 Page 9 of 17 Page ID #:366




1          6.2    Meet and Confer. The Challenging Party shall initiate the dispute
2    resolution process under Local Rule 37-1, et seq.
3          6.3    Joint Stipulation. Any challenge submitted to the Court shall be via a
4    joint stipulation pursuant to Local Rule 37-2.
5          6.4    The burden of persuasion in any such challenge proceeding shall be on
6    the Designating Party. Frivolous challenges, and those made for an improper
7    purpose (e.g., to harass or impose unnecessary expenses and burdens on other
8    parties) may expose the Challenging Party to sanctions. Unless the Designating
9    Party has waived or withdrawn the confidentiality designation, all parties shall
10   continue to afford the material in question the level of protection to which it is
11   entitled under the Producing Party’s designation until the Court rules on the
12   challenge.
13

14   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
15         7.1    Basic Principles. A Receiving Party may use Protected Material that is
16   disclosed or produced by another Party or by a Non-Party in connection with this
17   Action only for prosecuting, defending or attempting to settle this Action. Such
18   Protected Material may be disclosed only to the categories of persons and under the
19   conditions described in this Order. When the Action has been terminated, a
20   Receiving Party must comply with the provisions of section 13 below (FINAL
21   DISPOSITION).
22         Protected Material must be stored and maintained by a Receiving Party at a
23   location and in a secure manner that ensures that access is limited to the persons
24   authorized under this Order.
25         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
26   otherwise ordered by the court or permitted in writing by the Designating Party, a
27   Receiving    Party   may    disclose   any       information   or   item    designated
28   “CONFIDENTIAL” only to:


     RIVERA V. PORTFOLIO RECOVERY ASSOCIATES (CASE NO.: 2:19-CV-07909-RGK-AFM)
     STIPULATED PROTECTIVE ORDER
 Case 2:19-cv-07909-RGK-AFM Document 32 Filed 03/01/21 Page 10 of 17 Page ID #:367




1                 (a) the Receiving Party’s Outside Counsel of Record in this Action, as
2    well as employees of said Outside Counsel of Record to whom it is reasonably
3    necessary to disclose the information for this Action;
4                 (b) the officers, directors, and employees (including House Counsel)
5    of the Receiving Party to whom disclosure is reasonably necessary for this Action;
6                 (c) Experts (as defined in this Order) of the Receiving Party to whom
7    disclosure is reasonably necessary for this Action and who have signed the
8    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
9                 (d) the court and its personnel;
10                (e) court reporters and their staff;
11                (f) professional jury or trial consultants, mock jurors, and Professional
12   Vendors to whom disclosure is reasonably necessary for this Action and who have
13   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
14                (g) the author or recipient of a document containing the information or
15   a custodian or other person who otherwise possessed or knew the information;
16                (h) during their depositions, witnesses, and attorneys for witnesses, in
17   the Action to whom disclosure is reasonably necessary provided: (1) the deposing
18   party requests that the witness sign the form attached as Exhibit 1 hereto; and (2)
19   they will not be permitted to keep any confidential information unless they sign the
20   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
21   agreed by the Designating Party or ordered by the court. Pages of transcribed
22   deposition testimony or exhibits to depositions that reveal Protected Material may
23   be separately bound by the court reporter and may not be disclosed to anyone except
24   as permitted under this Stipulated Protective Order; and
25                (i) any mediator or settlement officer, and their supporting personnel,
26   mutually agreed upon by any of the parties engaged in settlement discussions.
27   //
28   //


     RIVERA V. PORTFOLIO RECOVERY ASSOCIATES (CASE NO.: 2:19-CV-07909-RGK-AFM)
     STIPULATED PROTECTIVE ORDER
 Case 2:19-cv-07909-RGK-AFM Document 32 Filed 03/01/21 Page 11 of 17 Page ID #:368



     8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
1          IN OTHER LITIGATION
2          If a Party is served with a subpoena or a court order issued in other litigation
3    that compels disclosure of any information or items designated in this Action as
4    “CONFIDENTIAL,” that Party must:
5                 (a) promptly notify in writing the Designating Party. Such notification
6    shall include a copy of the subpoena or court order;
7                 (b) promptly notify in writing the party who caused the subpoena or
8    order to issue in the other litigation that some or all of the material covered by the
9    subpoena or order is subject to this Protective Order. Such notification shall include
10   a copy of this Stipulated Protective Order; and
11                (c) cooperate with respect to all reasonable procedures sought to be
12   pursued by the Designating Party whose Protected Material may be affected. If the
13   Designating Party timely seeks a protective order, the Party served with the
14   subpoena or court order shall not produce any information designated in this action
15   as “CONFIDENTIAL” before a determination by the court from which the
16   subpoena or order issued, unless the Party has obtained the Designating Party’s
17   permission. The Designating Party shall bear the burden and expense of seeking
18   protection in that court of its confidential material and nothing in these provisions
19   should be construed as authorizing or encouraging a Receiving Party in this Action
20   to disobey a lawful directive from another court.
21
     9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
22         PRODUCED IN THIS LITIGATION
23             (a) The terms of this Order are applicable to information produced by
24   a Non-Party in this Action and designated as “CONFIDENTIAL.” Such
25   information produced by Non-Parties in connection with this litigation is protected
26   by the remedies and relief provided by this Order. Nothing in these provisions
27   should be construed as prohibiting a Non-Party from seeking additional protections.
28   //


     RIVERA V. PORTFOLIO RECOVERY ASSOCIATES (CASE NO.: 2:19-CV-07909-RGK-AFM)
     STIPULATED PROTECTIVE ORDER
 Case 2:19-cv-07909-RGK-AFM Document 32 Filed 03/01/21 Page 12 of 17 Page ID #:369




1                 (b) In the event that a Party is required, by a valid discovery request,
2    to produce a Non-Party’s confidential information in its possession, and the Party
3    is subject to an agreement with the Non-Party not to produce the Non-Party’s
4    confidential information, then the Party shall:
5                        (1) promptly notify in writing the Requesting Party and the Non-
6    Party that some or all of the information requested is subject to a confidentiality
7    agreement with a Non-Party;
8                        (2) promptly provide the Non-Party with a copy of the
9    Stipulated Protective Order in this Action, the relevant discovery request(s), and a
10   reasonably specific description of the information requested; and
11                       (3) make the information requested available for inspection by
12   the Non-Party, if requested.
13                (c) If the Non-Party fails to seek a protective order from this court
14   within 14 days of receiving the notice and accompanying information, the
15   Receiving Party may produce the Non-Party’s confidential information responsive
16   to the discovery request. If the Non-Party timely seeks a protective order, the
17   Receiving Party shall not produce any information in its possession or control that
18   is subject to the confidentiality agreement with the Non-Party before a
19   determination by the court. Absent a court order to the contrary, the Non-Party
20   shall bear the burden and expense of seeking protection in this court of its Protected
21   Material.
22   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
23         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
24   Protected Material to any person or in any circumstance not authorized under this
25   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
26   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
27   to retrieve all unauthorized copies of the Protected Material, (c) inform the person
28   or persons to whom unauthorized disclosures were made of all the terms of this


     RIVERA V. PORTFOLIO RECOVERY ASSOCIATES (CASE NO.: 2:19-CV-07909-RGK-AFM)
     STIPULATED PROTECTIVE ORDER
 Case 2:19-cv-07909-RGK-AFM Document 32 Filed 03/01/21 Page 13 of 17 Page ID #:370




1    Order, and (d) request such person or persons to execute the “Acknowledgment and
2    Agreement to Be Bound” that is attached hereto as Exhibit A.
3
     11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
4          PROTECTED MATERIAL
5          When a Producing Party gives notice to Receiving Parties that certain
6    inadvertently produced material is subject to a claim of privilege or other protection,
7    the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
8    Procedure 26(b)(5)(B).      This provision is not intended to modify whatever
9    procedure may be established in an e-discovery order that provides for production
10   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
11   (e), insofar as the parties reach an agreement on the effect of disclosure of a
12   communication or information covered by the attorney-client privilege or work
13   product protection, the parties may incorporate their agreement in the stipulated
14   protective order submitted to the court.
15

16   12.   MISCELLANEOUS
17         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
18   person to seek its modification by the Court in the future.
19         12.2 Right to Assert Other Objections. By stipulating to the entry of this
20   Protective Order, no Party waives any right it otherwise would have to object to
21   disclosing or producing any information or item on any ground not addressed in this
22   Stipulated Protective Order. Similarly, no Party waives any right to object on any
23   ground to use in evidence of any of the material covered by this Protective Order.
24         12.3 Filing Protected Material. A Party that seeks to file under seal any
25   Protected Material must comply with Local Civil Rule 79-5. Protected Material
26   may only be filed under seal pursuant to a court order authorizing the sealing of the
27   specific Protected Material at issue. If a Party’s request to file Protected Material
28   //


     RIVERA V. PORTFOLIO RECOVERY ASSOCIATES (CASE NO.: 2:19-CV-07909-RGK-AFM)
     STIPULATED PROTECTIVE ORDER
 Case 2:19-cv-07909-RGK-AFM Document 32 Filed 03/01/21 Page 14 of 17 Page ID #:371




1    under seal is denied by the court, then the Receiving Party may file the information
2    in the public record unless otherwise instructed by the court.
3

4    13.   FINAL DISPOSITION
5          After the final disposition of this Action, as defined in paragraph 4, within 60
6    days of a written request by the Designating Party, each Receiving Party must return
7    all Protected Material to the Producing Party or destroy such material. As used in
8    this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
9    summaries, and any other format reproducing or capturing any of the Protected
10   Material. Whether the Protected Material is returned or destroyed, the Receiving
11   Party must submit a written certification to the Producing Party (and, if not the same
12   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
13   (by category, where appropriate) all the Protected Material that was returned or
14   destroyed and (2) affirms that the Receiving Party has not retained any copies,
15   abstracts, compilations, summaries or any other format reproducing or capturing
16   any of the Protected Material. Notwithstanding this provision, Counsel are entitled
17   to retain an archival copy of all pleadings, motion papers, trial, deposition, and
18   hearing transcripts, legal memoranda, correspondence, deposition and trial exhibits,
19   expert reports, attorney work product, and consultant and expert work product, even
20   if such materials contain Protected Material. Any such archival copies that contain
21   or constitute Protected Material remain subject to this Protective Order as set forth
22   in Section 4 (DURATION).
23

24   14.   VIOLATION
25         Any violation of this Order may be punished by appropriate measures
26   including, without limitation, contempt proceedings and/or monetary sanctions.
27   //
28   //


     RIVERA V. PORTFOLIO RECOVERY ASSOCIATES (CASE NO.: 2:19-CV-07909-RGK-AFM)
     STIPULATED PROTECTIVE ORDER
 Case 2:19-cv-07909-RGK-AFM Document 32 Filed 03/01/21 Page 15 of 17 Page ID #:372




1    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
2

3    DATED: 
4

5
     V$PLU*ROGVWHLQ
     Attorneys for Plaintiff
6    Hugo Rivera
7

8    DATED: /21/2021
9

10   /s/ Leanne C. Yu
     Attorneys for Defendant
11
     Portfolio Recovery Associates, LLC
12

13   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
14

15           
     DATED: ________________________
16

17

18   _____________________________________
     HON. ALEXANDER F. MacKINNON
19
     United States Magistrate Judge
20

21

22

23

24

25

26

27

28




     RIVERA V. PORTFOLIO RECOVERY ASSOCIATES (CASE NO.: 2:19-CV-07909-RGK-AFM)
     STIPULATED PROTECTIVE ORDER
 Case 2:19-cv-07909-RGK-AFM Document 32 Filed 03/01/21 Page 16 of 17 Page ID #:373




1                                         EXHIBIT A
2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3

4    I, _____________________________ [print or type full name], of
5    _________________ [print or type full address], declare under penalty of perjury
6    that I have read in its entirety and understand the Stipulated Protective Order that
7    was issued by the United States District Court for the Central District of California
8    on ____________[date] in the case of Hugo Rivera v. Portfolio Recovery
9    Associates, LLC, Case No. 2:19-cv-07909-RGK-AFM. I agree to comply with and
10   to be bound by all the terms of this Stipulated Protective Order and I understand
11   and acknowledge that failure to so comply could expose me to sanctions and
12   punishment in the nature of contempt. I solemnly promise that I will not disclose
13   in any manner any information or item that is subject to this Stipulated Protective
14   Order to any person or entity except in strict compliance with the provisions of this
15   Order. I further agree to submit to the jurisdiction of the United States District
16   Court for the Central District of California for enforcing the terms of this
17   Stipulated Protective Order, even if such enforcement proceedings occur after
18   termination of this action.
19   I hereby appoint __________________________ [print or type full name] of
20   _______________________________________ [print or type full address and
21   telephone number] as my California agent for service of process in connection with
22   this action or any proceedings related to enforcement of this Stipulated Protective
23   Order.
24   Date: ______________________________________
25   City and State where sworn and signed: _________________________________
26   Printed name: _______________________________
27

28   Signature: __________________________________


     RIVERA V. PORTFOLIO RECOVERY ASSOCIATES (CASE NO.: 2:19-CV-07909-RGK-AFM)
     STIPULATED PROTECTIVE ORDER
 Case 2:19-cv-07909-RGK-AFM Document 32 Filed 03/01/21 Page 17 of 17 Page ID #:374




1          Pursuant to L.R. 5-4.3.4(a)(2), I, Leanne C. Yu, hereby certify that the
2
     content of this Stipulation Protective Order is acceptable to all parties who are
     required to sign this stipulation. All counsel have authorized me to affix the
3    CM/ECF signatures to this document.
4

5
                                             By: s/Leanne C. Yu
6                                                Leanne C. Yu
                                                 Attorneys for Defendant
7                                                Portfolio Recovery Associates, LLC
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     RIVERA v. PORTFOLIO RECOVERY ASSOCIATES (CASE NO.: 2:19-cv-07909-RGK-AFM)
